United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2830
                         ___________________________

                                    Judy K. Jones

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                                Steven Bowers, et al.

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                           Submitted: November 19, 2019
                             Filed: November 22, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Judy Jones appeals the district court’s1 orders dismissing her 42 U.S.C. § 1983
claims arising from the midwife care she provided to a Nebraska infant who died

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
shortly after birth. Jones filed the complaint after criminal charges against her were
dismissed in state court. She alleged that County Attorneys Steven Bowers and
Glenn Clark violated her Fourteenth Amendment rights by filing, without probable
cause, criminal charges of manslaughter and practicing medicine without a license.
We agree with the district court that these claims were barred by absolute immunity.
See Sample v. City of Woodbury, 836 F.3d 913, 916 (8th Cir. 2016).

       In an amended complaint, Jones alleged that investigating Nebraska State
Patrol officers Jeff Rogers and Chris Kober violated her Fourteenth Amendment
rights by recklessly investigating, manufacturing evidence, and participating in a civil
conspiracy. On appeal, Jones argues the district court erred in dismissing the reckless
investigation claims as time-barred because she was the victim of a continuing
violation; we agree with the district court that “Jones’s argument that she
continuously suffered harm . . . does not make it a continuing violation.” We further
agree that Jones did not plead a factually plausible claim of manufactured evidence
because the amended complaint did not specify the allegedly false information. The
conspiracy claim was properly dismissed because the underlying constitutional claims
failed. See Riddle v. Riepe, 866 F.3d 943, 949 (8th Cir. 2017).

       Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                        ______________________________




                                          -2-